37 F.3d 1500NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Manuel Rodriguez PADRO, Defendant-Appellant.
No. 94-3796.
United States Court of Appeals, Sixth Circuit.
Sept. 29, 1994.

Before:  KRUPANSKY, GUY and NORRIS, Circuit Judges.

ORDER

1
Defendant appeals the order of the district court affirming his detention pending trial on charges of conspiracy to possess cocaine with intent to distribute and distribution of cocaine.  The government has filed a brief opposing defendant's release pending trial and seeking affirmance of the district court's order.


2
The district court ruled that one kilogram of cocaine seized from an automobile driven by defendant is inadmissible at trial.  The government's appeal of that suppression order is pending before this court.  Although the suppressed evidence relates only to one of the three counts of distribution of cocaine for which defendant is indicted, defendant's trial will be delay pending the government's appeal.  Defendant argues that in light of the suppression order and the government's appeal, the district court erred in affirming his continued detention pending trial.  The district court ruled that the two other charges of distribution of cocaine implicate the rebuttable presumption in favor of detention found in 18 U.S.C. Sec. 3142(e) and that defendant failed to rebut the presumption.  Upon review and consideration of the arguments presented, we conclude that no error was committed by the district court.   See United States v. Hazime, 762 F.2d 34 (6th Cir.1985).


3
It therefore is ORDERED that the order of the district court is affirmed.